Title: George Jefferson to Thomas Jefferson, 16 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 16th June 1809
           I have duly received your favor of the 12th, and have selected the house of Gordon Trokes & Co, as being the most eligible in my opinion for the supply of your groceries.—They consent to receive payment half annually, which is more I expect than any other house here would do for such articles.
          I doubt however if you will be supplied even on nearly as advantageous terms, as you might be from the Northern Towns, for the reason which I think I have before assigned.—You can however, if you think proper, try it for awhile, and then, if you find it will not answer, make some other arrangement.
           I made the promised excursion up the river, but to no purpose, having only found a few fragments of papers which  I suppose escaped the notice of Mr Scott, by being mostly covered in mud.
          It will not I expect be in my to make you a visit until toward the last of August: at any rate it will not be until you will have returned from Bedford, even although you should defer going for several weeks.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        